FILED IN
                                                                1ST COURT OF APPEALS
                                                                  HOUSTON. TEXAS


                                                                 JUN26 2015

                                     In The                    CHRISTOPHER fMFmp-

                              Court of Appeals                CLERK     Y_M\
                                    For The
                           First District of Texas



                             NO. 01-015-00063-CV



                           Patrick Cox, Appellant(s)



                             Cara Cox, Appellee(s)



                   On Appeal from the 245th District Court
                           Harris County, Texas
                       Trial Court Cause No. 2013-21966




Appellant's First Motion to Request Extension of Time to File

                              Appellant's Brief



         Appellant acting pro se comes before this Court and submits this

Appellant's First Motion to Request Extension of Time to File Appellant's

Brief.


         Appellant has contacted opposing counsel on this matter and submits
submits this motion as an unopposed motion.

      Appellant requests an extension of 30 days to file his initial brief with

the Court. Due to other legal matters in other courts requiring Appellant's

involvement with his attorneys in those matters, Appellant needs additional

time to properly develop the arguments in this matter for this Court.

      Appellants prays that this Court will order the relief sought by

Appellant in this motion.



Respectfully Submitted by:



Patrick Cox
Pro Se Appellant
Mailing address:        247 Hedwia Rd
Telephone number:       832-495-9416
Fax number:             855-280-1504
e-mail address: divorce_cara@yahoo.com
                           CERTIFICATE OF SERVICE

I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on June 26, 2015.

email to:
Alan Daughtry by email: alan@alandauahtrvlaw.com
Attorney for Appellee



                                       Patrick Cox